Title: From Louisa Catherine Johnson Adams to Samuel L. Southard, 8 July 1826
From: Adams, Louisa Catherine Johnson
To: Southard, Samuel L.


				
					(Private)
					ante 8 July 1826
				
				Mrs. Adams presents her best respects to Mr Southard as Mr Adams has with the greatest Kindness and liberality allowed J J. Boyd to hope that he may obtain a new warrant—Mrs. A. solicits Mr Southard to be equally indulgent to the follies of youth and for the sake of his unhappy papers to the Youth a New Warrant requesting at the same time that he may be sent immediately on board some Vessel if at Norfolk it would be more easy to ship him off in the Steam  boat—Excuse haste / respectfully
				
					L C Adams
				
				
			